10.11 Security Agreement


SECURITY AGREEMENT

     This SECURITY AGREEMENT (“Security Agreement”) as of the 31st day of
December, 2002 (the “Effective Date”), between Entrust Mortgage, Inc., a
Colorado corporation (“Entrust Mortgage”), and BBSB, LLC, a Colorado limited
liability company (“Lender”).

     WHEREAS, on the Effective Date, Entrust Financial Services, Inc., a
Colorado corporation (the “Company”), has delivered to Lender a promissory note
in the amount of $2,000,000 (the “Note”) to evidence a loan made by Lender to
the Company (the “Loan”);

     WHEREAS, Entrust Mortgage is a wholly-owned subsidiary of the Company; and

     WHEREAS, in order to induce Lender to make the Loan to the Company, Entrust
Mortgage has agreed to grant to Lender a security interest in all of Entrust
Mortgage’s assets to secure the amounts owing by the Company under the Note.

     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows:

     1. Defined Terms. The following terms shall have the following meanings,
unless the context otherwise requires:

     “Code” shall mean the Uniform Commercial Code as in effect in the State of
Colorado on the Effective Date.

     “Collateral” shall have the meaning given such term in Section 2.

     “Event of Default” shall have the meaning given such term in the Note.

     “Obligations” shall mean the unpaid Principal Amount of, and Interest (as
such terms are defined in the Note) on, the Note, including costs of collection.

     2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due of all the Obligations, Entrust
Mortgage hereby grants to Lender a security interest in all of Entrust
Mortgage’s right, title and interest in, to and under the following, whether now
existing or hereafter acquired (all of which being hereinafter collectively
called the “Collateral”):

ACCOUNTS

 

All present and future accounts owned by Entrust Mortgage, including and
together with any and all contract rights, accounts receivable, security
deposits (where not otherwise prohibited by law or agreement), and other rights
of any kind to receive payments for services rendered and goods supplied by
Entrust Mortgage, together with agreements, customer lists, client lists, and
accounts, invoices, agings, verification reports and other records relating in
any way to such accounts.





--------------------------------------------------------------------------------

CONTRACTS

 

All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements in or under which Entrust Mortgage
may now or hereafter have any right, title or interest whether now existing or
hereinafter created and all forms of obligations owing to Entrust Mortgage
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Entrust Mortgage, whether or not earned by performance,
and any and all credit insurance, guaranties, and other security therefor, as
well as all merchandise returned to or reclaimed by Entrust Mortgage;


EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY

 

All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, vehicles (including motor vehicles and trailers) computer hardware
and software, accounting or bookkeeping systems, client or customer lists and
information, data sheets and other records of any kind, wherever located, stored
or inventoried, which are used or which may be used in Entrust Mortgage’s
business;


FIXTURES

 

All materials used by Entrust Mortgage in connection with its business
operations, including, but not limited to, supplies, trade equipment,
appliances, apparatus and any other items, now owned or hereafter acquired by
Entrust Mortgage, and now or hereafter attached to, or installed in (temporarily
or permanently) any real property now or in the future owned or leased by
Entrust Mortgage;


GENERAL INTANGIBLES

 

All general intangibles and other personal property of Entrust Mortgage, now
owned or hereinafter acquired, including, without limitation, the following: (a)
permits, authorizations and approvals presently and hereafter issued by any
federal, state, municipal or local governmental or regulatory authority in favor
of Entrust Mortgage; (b) all plans, specifications, renderings and other similar
materials presently owned or hereafter acquired by Entrust Mortgage; (c) all
presently existing and hereafter created contracts, leases, licenses and
agreements to which Entrust Mortgage is a party; (d) all presently and hereafter
existing policies and agreements of insurance in favor of Entrust Mortgage; (e)
all presently and hereafter existing equity contribution agreements and other
equity financing arrangements in favor of Entrust Mortgage; (f) all copyrights,
chattel paper, electronic chattel paper, licenses, money, insurance proceeds,
contract rights, subscription lists, mailing lists, licensing agreements,
patents, trademarks, service marks, trade styles, patents, patent applications,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer discs, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kinds, trade names,
refundable, returnable or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Entrust
Mortgage with any governmental agencies, boards, corporations, providers of
utility services, public or private; (g) all presently existing and hereafter
acquired computer programs, computer software and other electronic systems and
materials of any kind of Entrust Mortgage; (h) goodwill; and (i) all other
presently existing and hereafter acquired documents, accounts, general
intangibles and intangible personal property of any kind.




2


--------------------------------------------------------------------------------

DOCUMENTS

 

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper now owned or hereafter acquired and Entrust Mortgage’s books relating to
the foregoing.


COPYRIGHTS

 

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all mask work or similar rights available for the
protection of semiconductor chips, now owned or hereafter acquired; all claims
for damages by way of any past, present and future infringement of any of the
foregoing.


PROCEEDS

 

All of Entrust Mortgage’s books and records relating to the foregoing and any
and all present and future accounts, general intangibles, chattel paper,
electronic chattel paper, products, accessions, replacements, betterments and
substitutions for any of the foregoing described property, and all proceeds
arising from or by virtue of, or from the sale or disposition of, or collections
with respect to, or insurance proceeds payable with respect to, or claims
against any other persons, corporations or other entities with respect to, all
or any part of the foregoing described property and interests.


     3. Rights of Lender; Limitations on Lender’s Obligations. It is expressly
agreed by Entrust Mortgage that, anything herein to the contrary
notwithstanding, Entrust Mortgage shall remain liable under each Contract and
Document to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions of each such Contract or Document. Lender shall have no
obligation or liability under any Contract or Document by reason of or arising
out of this Security Agreement or the granting to Lender of a security interest
therein or the receipt by Lender of any payment relating to any Contract or
Document pursuant hereto, nor shall Lender be required or obligated in any
manner to perform or fulfill any of the obligations of Entrust Mortgage under or
pursuant to any Contract or Document, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract or Document, or
to present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

     4. Representations and Warranties. Entrust Mortgage hereby represents and
warrants that the chief executive office and chief place of business of Entrust
Mortgage is 6795 E. Tennessee Avenue, Fifth Floor, Denver, CO 80224, and Entrust
Mortgage will not change such chief executive office and chief place of business
or remove such records unless Entrust Mortgage shall have given Lender at least
ten days’ prior written notice thereof.

     5. Covenants. The Company covenants and agrees with Lender that from and
after the date of this Security Agreement and until the Obligations are fully
satisfied:

     (a) Further Documentation. At any time and from time to time, upon the
written request of Lender, and at the sole expense of Entrust Mortgage, Entrust
Mortgage will promptly and duly execute and deliver any and all such further
documents and take such further action as Lender may reasonably deem desirable
in obtaining the full benefits of this Security Agreement and of the rights and
powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the security interests granted hereby.



3


--------------------------------------------------------------------------------

     (b) Continuous Perfection. Entrust Mortgage will not change its name,
identity or corporate structure in any manner unless Entrust Mortgage shall have
given Lender at least ten days’ prior written notice thereof and shall have
taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Lender to amend any financing
statement or continuation statement filed with respect to the Collateral so that
it is not misleading.

     (c) Insurance. Entrust Mortgage will insure the Collateral against such
risks and hazards as other companies similarly situated insure against, in
amounts and under policies which it currently holds and under such additional or
substituted amounts or policies as it may from time to time determine, which
shall be reasonably acceptable to Lender (providing that no cancellation of such
insurance shall be effective without 30 days written notice to Lender and
containing loss payable clauses to Lender as its interest may appear) and all
premiums thereon shall be paid by Entrust Mortgage.

     6. Remedies, Rights Upon Default. (a) In addition to any other rights given
to Lender hereunder, if an Event of Default shall occur and be continuing and
Lender shall have declared the amounts owing under the Note to be due and
payable (or such amounts shall have automatically, become due and payable), all
payments received by Entrust Mortgage under or in connection with any of the
Collateral shall be held by Entrust Mortgage in trust for Lender, shall be
segregated from other funds of Entrust Mortgage and shall, if requested by
Lender forthwith upon receipt by Entrust Mortgage be turned over to Lender, in
the same form as received by Entrust Mortgage (duly endorsed by Entrust Mortgage
to Lender, if required).

     (b) If any Event of Default shall occur and be continuing Lender may
exercise in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, Entrust Mortgage
expressly agrees that in any such event, Lender, without demand of performance
or other demand, (except the notice specified below of time and place of public
or private sale) to or upon Entrust Mortgage or any other person may forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange broker’s board or at any of Lender’s
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
said Collateral so sold, free of any right or equity of redemption, which equity
of redemption Entrust Mortgage hereby releases. Entrust Mortgage further agrees,
at Lender’s request, to assemble the Collateral, make it available to Lender at
places which Lender shall reasonably select, whether at Entrust Mortgage’s
premises or elsewhere. Lender shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safe keeping or otherwise of any or all of the
Collateral or in any way relating to the rights of Lender hereunder, including
reasonable attorneys’ fees and legal expenses, to the payment in whole or in
part of the Obligations, Entrust Mortgage remaining liable for any deficiency
remaining unpaid after the application, and only after so paying over such net
proceeds and after the payment by Lender of any other amount required by any
provision of law. To the extent permitted by applicable law, Entrust Mortgage
waives all claims, damages, and demands against Lender arising out of the
repossession, retention or sale of the Collateral. Entrust Mortgage agrees that
Lender need not give more than 10 days notice of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. Entrust Mortgage shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all amounts to which Lender is entitled.



4


--------------------------------------------------------------------------------

     (c) Entrust Mortgage hereby waives presentment, demand, protest or any
notice (to the extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

     7. Application of Proceeds. The Proceeds of all sales and collections in
respect of any Collateral shall be applied as follows:

     (a) First, to the payment of the costs and expenses of such sales and
collections, the expenses of Lender and the reasonable fees and expenses of its
counsel;

     (b) Second, any surplus then remaining to the payment of the Obligations in
such order and manner as Lender may in its sole discretion determine; and

     (c) Third, any surplus then remaining shall be paid to Entrust Mortgage.

     8. Limitation on Lender’s Duty in Respect of Collateral. Beyond the use of
reasonable care in the custody thereof, Lender shall not have any duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.

     9. Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

if to Entrust Mortgage, to:

Entrust Mortgage, Inc.
6795 E. Tennessee Avenue, Fifth Floor
Denver, CO 80224
Attn: Scott J. Sax
Fax: (303) 320-4303

with a copy to:


David Wagner & Associates, P.C.
8400 East Prentice Avenue, Penthouse Suite
Englewood, CO 8022
Attn: David Wagner
Facsimile: (303) 409-7650




5


--------------------------------------------------------------------------------

if to Lender, to:

BBSB, LLC
5600 S. Quebec Way, Suite 200B
Greenwood Village, CO 80111
Facsimile: (303) 771-3723
Attn: Geoff Babbitt

with a copy to:

Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Facsimile: (303) 223-1111
Attn: Jeffrey M. Knestch

     Either party hereto may change the above specified recipient or mailing
address by notice to the other party given in the manner herein prescribed. All
notices shall be deemed given on the day when actually delivered as provided
above (if delivered personally or by facsimile, provided that any such facsimile
is received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

     10. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     11. No Waiver; Cumulative Remedies. Lender shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder and no waiver shall be valid unless in writing, signed by Lender, and
then only to the extent therein set forth. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have had on any future occasion. No
failure to exercise nor any delay in exercising on the part of Lender, any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise or any other
right, power or privilege. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law. None of the terms or provisions of this
Security Agreement may be waived, altered, modified or amended except by an
instrument in writing, duly executed by Entrust Mortgage and Lender.



6


--------------------------------------------------------------------------------

     12. Successors and Assigns. This Security Agreement and all obligations of
Entrust Mortgage hereunder shall be binding upon the successors and assigns of
Entrust Mortgage, and shall, together with the rights and remedies of Lender
hereunder, inure to the benefit of Lender and its successors and assigns;
provided that Entrust Mortgage may not assign any of its rights or obligations
hereunder without the prior written consent of Lender.

     13. Governing Law. This Security Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Colorado without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Colorado or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Colorado.

     14. Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.

     15. Facsimile. This Security Agreement may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.

     16. Termination. At such time as the Obligations have been fully paid in
cash, the security interest created hereby shall automatically terminate, Lender
shall take all such actions as may be requested by Entrust Mortgage to evidence
such termination and to release the liens created hereby, at Entrust Mortgage’s
expense.

*****



7


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
Effective Date.

Entrust Mortgage, Inc.



By:  /s/                          
         Scott J. Sax
         President

BBSB, LLC



By:  /s/                          
         Steve Shraiberg
         Manager



8


--------------------------------------------------------------------------------